Citation Nr: 1120699	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

3.  Entitlement to an effective date earlier than August 10, 2005, for the grant of service connection for lumbosacral disc disease.  

4.  Entitlement to a rating in excess of 20 percent for lumbosacral disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1979, from July 1981 to November 1991, and from February 2003 to June 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for lumbosacral disc disease, rated 20 percent, effective August 10, 2005.  In September 2007, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the Veteran's claims file.  He failed to appear for an April 2011 videoconference hearing before the Board scheduled at his request. 

The Veteran had also perfected an appeal as to the issue of service connection for hypertension.  An April 2008 rating decision granted service connection for hypertension.  As that decision represents a full grant of the benefits sought with regard to that issue, it will not be addressed further in this decision.  

The Veteran initiated an appeal of denials of service connection for a left shoulder disability and an earlier effective date for the grant of service connection for radiculopathy of the right sciatic nerve.  In a March 2008 VA Form 9 he withdrew his appeal seeking service connection for a left shoulder disability.  In an October 2010 VA Form 21-0820 (Report of General Information), he withdrew his claim/appeal seeking an earlier effective date for the grant of service connection for right sciatic nerve radiculopathy.  Hence, those issues will not be addressed herein.  

The matters of service connection for a left knee disability (on de novo review), and the rating for lumbosacral disc disease, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service connection for a right knee disability essentially on the basis that such disability was not shown.  

2.  Evidence received since the January 2004 rating decision does not show that the Veteran has a right knee disability; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and does not raise a reasonable possibility of substantiating such claim.  

3.  An unappealed January 2004 rating decision denied service connection for a left knee disability essentially on the basis that such disability was not shown.  

4.  Evidence received since the January 2004 rating decision includes records showing the Veteran has a left knee disability and his testimony reporting continuity of left knee complaints since service, relates to unestablished facts necessary to substantiate the claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.  

5.  An unappealed January 2004 rating decision denied service connection for a back disability.  

6.  After the January 2004 rating decision, the first communication from the Veteran expressing that he wished to reopen the claim of service connection for a back disability was received on August 10, 2005.  
CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a right knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  An effective date earlier than August 10, 2005, is not warranted for the award of service connection for lumbosacral disc disease.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the new and material left knee claim, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Regarding the new and material right knee claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The Veteran was advised of VA's duties to notify and assist in the development of this matter prior to its initial adjudication.  An October 2006 letter provided him notice substantially in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this matter was less than adequate.  

Regarding the earlier effective date claim, the appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2008 statement of the case (SOC), and a January 2009 supplemental SOC (SSOC) provided notice on the "downstream" issue of an earlier effective date for the award, and readjudicated the matter after the Veteran had opportunity to respond.  He has not alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  [An August 2006 Formal Finding on the Unavailability of Service Records determined that the Veteran's STRs for the periods from June 1976 to June 1979, and from July 1981 to November 1991, were unavailable; however, he subsequently submitted copies of STRs from August 1976 to October 1991.]  Notably, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim has been reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be reopened.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Right Knee Disability 

An unappealed January 2004 rating decision denied service connection for a right knee disability on the basis that there was no evidence of such.  He did not appeal that decision and it became final.  38 U.S.C.A. § 7105.  

The evidence of record in January 2004 included the Veteran's STRs which show that he was treated on several occasions for right knee pain (including from overuse), tenderness on the medial aspect of the right knee, and mild effusion.  On May 2003 service separation examination, he complained of right knee pain, but no underlying disability was found.  His STRs also include a treatment record immediately after his separation from active service reporting the right knee was much better (with pain 0 on a scale to 10); examination found a normal right knee.  

Evidence received since the January 2004 rating decision includes STRs (from August 1976 to October 1991), showing that in March 1977, another player fell against the medial side of the Veteran's  knee while they were playing basketball.  The diagnosis was contusion with possible leg strain; the leg was placed in a soft cylinder cast for 10 days.  An April 1977 record notes the Veteran was placed on limited duty for 14 days, with a diagnosis of healing right knee sprain.  On April 1979 examination, clinical evaluation of the lower extremities was normal, and there were no complaints regarding the right knee.  On October 1991 service separation examination, the Veteran complained of pain behind the patella; possible chondromalacia was diagnosed.   

Evidence received since the January 2004 rating decision also includes VA treatment records noting his current complaints and treatment regarding his right knee, and testimony that he injured his right knee during service and that he currently suffers problems (e.g., pain, fatigue, weakness) with his right knee.  See DRO Hearing Transcript, p. 26.  

Because the Veteran's claim of service connection for a right knee disability was previously denied based essentially on findings that there was no evidence of such disability postservice (and essentially that any complaints for injuries during service were acute, transitory, and resolved), for evidence to be new and material, it would have to show the Veteran now has (following separation from service has had) a chronic right knee disability.  

The STRs from August 1976 to October 1991, VA treatment records, and September 2007 DRO hearing testimony are new as they were not previously of record; however, they are not material as they are silent for any diagnosis (or symptoms) of a right knee disability.  The Veteran's testimony that he injured his right knee during service is new, but it is not material as he did not testify/allege that he now has a right knee disability.  

In summary, there is no new evidence that relates to the unestablished fact necessary to substantiate the Veteran's claim of service connection for a right knee disability (i.e., that he now has such disability).  Hence, the additional evidence received does not raise a reasonable possibility of substantiating the claim, and is not material.  The preponderance of the evidence is against the Veteran's claim to reopen; therefore, it must be denied.  

Left Knee Disability

An unappealed January 2004 rating decision denied the Veteran service connection for a left knee disability on the basis that there was no evidence of such.  He did not appeal that decision,. and it became final.  38 U.S.C.A. § 7105.  

The evidence of record in January 2004 included STRs which showed that in May 2003 the Veteran was seen for left knee pain and left thigh strain was diagnosed.  On May 2003 service separation examination, left knee pain complaints were noted, but no underlying disability was found.  

Evidence received since the January 2004 rating decision includes August 1976 to October 1991 STRs which show the Veteran had complaints of left knee pain, and that possible pulled tendon was diagnosed (and, on a separate occasion,  possible chondromalacia); VA treatment records noting his current complaints and treatment regarding his left knee; and testimony that he injured his left knee during service and has had complaints regarding his left knee since service.  The Veteran's VA treatment records include a December 2007 report noting a diagnosis of left knee arthritis.  

The evidence received since the January 2004 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the Veteran's claim of service connection for a left knee disability.  Specifically, the claim was denied in January 2004 based on findings that there was no left knee disability (and that left knee complaints during service were acute, transitory, and resolved).  Evidence received since the January 2004 rating decision includes VA treatment records showing a diagnosis of left knee arthritis, and notations of the Veteran's complaints of continuing left knee symptoms since service.  The additional evidence received addresses the unestablished facts necessary to substantiate the claim, and is new and material.  Therefore, the claim of service connection for a left knee disability may be reopened.  

Earlier Effective Date for Service Connection for Lumbosacral Disc Disease

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed January 2004 rating decision denied the Veteran's claim of service connection for a back disability.  That decision is final and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the January 2004 rating decision has not been alleged and that rating decision is a legal bar to an effective date prior to the date of the decision.  

The Veteran doe not allege CUE in the January 2004 rating decision; however, he argues that he is entitled to an effective date in 2003 (when he filed his original claim of service connection for a back disability).  His theory of entitlement to such earlier effective date is that VA had ample evidence to grant his claim when it was initially considered.  This argument seeks revision of the final January 2004 decision based on evidence of record at the time of that decision (which, in the absence of CUE, is barred by law).  See 38 U.S.C.A. § 7105; Rudd, 20 Vet. App. at 299-300.  

The Veteran also argues that, at the time of his original claim, the RO did not arrange for a VA medical examination pursuant to 38 C.F.R. § 3.159(c)(4), and that had he been afforded a VA medical examination, the disability found in connection with his August 2005 claim to reopen would have been found at the time of his original claim.  See DRO Hearing Transcript, page 8.  This argument likewise seeks revision of the January 2004 rating decision based on the evidence then of record without alleging CUE, and consequently also lacks legal merit.  See Rudd, 20 Vet. App. at 299-300.  [Notably, the fact that a VA medical examination was not conducted may not, as a matter of law, serve to vitiate a final decision.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003).]  

Following the final January 2004 final rating decision the earliest communication from the Veteran expressing an intent reopen the claim of service connection for a back disability was received by the RO on August 10, 2005.  The governing law and regulations in this matter (38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400) provide that the award of compensation may not be earlier than such date.  There is no statutory authority that would (without allegation of CUE) allow VA to grant the Veteran an earlier effective date for the award of service connection for lumbosacral disc disease for the reasons he has alleged.  The record does not reflect that he filed a formal or informal claim to reopen his claim of service connection for a back disability prior to August 10, 2005.  Based upon the foregoing, the instant claim for an earlier effective date has no legal merit.  Accordingly, as a matter of law, the appeal seeking an effective date prior to August 10, 2005, for the grant of service connection for lumbosacral disc disease must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal to reopen a claim of service connection for a right knee disability is denied.  

The appeal to reopen a claim of service connection for a left knee disability is granted.  

An effective date prior to August 10, 2005, for the grant of service connection for lumbosacral disc disease is denied.  


REMAND

The RO had declined to reopen the claim of service connection for a left knee disability.  The Board's decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO initial de novo review unless there is a waiver [of such review] from the veteran or no prejudice would result from the Board's initial de novo adjudication of the claim.  The Veteran has not waived his right to RO initial de novo consideration of this claim.  Hence, a remand for such action is necessary.  

The Board also finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his left knee claim.  See 38 C.F.R. § 3.159.  

Once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the Veteran is entitled to the full benefits of VA's duty to assist, including (if warranted) a medical nexus examination.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran alleges that his left knee disability is service related.  The evidence of record shows that the Veteran indeed has a left knee disability, and that he was treated for left knee complaints during service.  Under the "low threshold" requirement in McLendon, such evidence suggests a nexus between the current left knee disability and service; hence, a VA examination is necessary.  

Regarding the rating for the Veteran's service-connected back disability, VA treatment records include a March 2007 report noting under the care (including therapy) of [Workman's Compensation].  There are no records associated with the claims file that pertain to such "care".  Any such records are pertinent evidence in the matter at hand, and must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits is not furnished within one year of the request, the claim will be considered abandoned.  

Furthermore, an April 2008 VA treatment record notes the Veteran's low back pain was worsening and that medication was not relieving all of his pain.  Inasmuch as the most recent VA examination was in October 2006, and because there is evidence suggesting a worsening of symptoms, a contemporaneous examination is necessary to assess the current severity of the disability.  

In addition, the most recent VA treatment records associated with the claims file are from April 2008.  As the record suggests ongoing treatment, and records of such treatment are likely to contain information pertinent to the matters remaining on appeal, development to secure such records is necessary.  

Finally, it is noteworthy that, as the rating for lumbosacral disc disease appeal is from the initial rating assigned with the award of service connection, "staged ratings" may be for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board also notes that the Veteran is not pursuing an appeal of the separate rating assigned for right sciatic nerve radiculopathy.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify all providers of treatment and evaluation he has received for his left knee and back disabilities since his separation from service, and to provide any releases needed for VA to secure any private records of such evaluation and/or treatment.  Of particular interest are records pertaining to any claim and/or award of Workman's Compensation, including a copy of the decision on any such claim, and the medical records considered in connection with the determination.  The RO should secure for the record copies of the complete clinical records of all such treatment and evaluations (from all sources identified).  If records received suggest there are any additional pertinent records outstanding ( and not in the Veteran's listing) the RO should arrange for follow-up development for such records.  If there are no records pertaining to a Workman's Compensation claim or award identified in the listing, the RO should conclusively ascertain whether or not the Veteran filed a claim for such benefits (and follow-up for records if he did).  If the Veteran does not respond to the RO's request for identifying information and releases, his claims must be processed under 38 C.F.R. § 3.158(a).  If his response is incomplete, he should be so advised, and given the opportunity to complete the response (before any processing under § 3.158(a)).  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.  

The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for his left knee and back disabilities since April 2008.  

2. After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of the left knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) the Veteran's current left knee disability and opine whether such disability is at least as likely as not (a 50 percent or greater probability) related to his service/the knee complaints noted therein.  The examiner must explain the rationale for all opinions.  

The examiner should also ascertain the current severity of the Veteran's service-connected lumbosacral disc disease.  The findings reported should specifically include thoracolumbar ranges of motion, and whether the spine is ankylosed.  The examiner must ascertain whether or not the back disability has been manifested by incapacitating episodes (i.e., periods of bedrest prescribed by a physician), and if so, their frequency and duration (in terms of weeks in the period of a year).  The examiner should note any additional (other than right sciatic radiculopathy) neurological symptoms (and their frequency and severity), and any pathology or impairment that is clearly due to nonservice-connected factors (such as an intercurrent postservice injury).   The examiner must explain the rationale for all opinions.  

3. The RO should then readjudicate these matters (service connection for a left knee disability on de novo review).  As was noted above, if the provisions of 38 C.F.R. § 3.158 apply to either issue, processing must be under those provisions (after the Veteran has had a full year to respond).  If either claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


